Citation Nr: 1412608	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  06-18 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for lumbosacral strain with degenerative disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel





INTRODUCTION

The Veteran served on active duty from May 1980 to April 1983. 

This appeal to the Board of Veterans' Appeals  (Board) arose from an October 2004 rating decision in which the RO, inter alia, continued a 20 percent disability rating for lumbosacral strain and granted service connection for degenerative disc disease at L4-5 at a disability rating of 10 percent, effective June 23, 2004 (the date of the claim for increase). In October 2004, the Veteran filed a notice of disagreement (NOD). In a May 2006 rating decision, the RO noted that the separate disability rating which had been granted for the Veteran's degenerative disc disease of the back was in error.  In that decision, the RO granted a single 40 percent disability rating for lumbosacral strain, degenerative disc disease at L4-5, effective June 23, 2004.  A statement of the case (SOC) was also issued in May 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2006. 

In September 2009, August 2010, and July 2012 the Board remanded the claim for rating in excess of 40 percent for lumbosacral strain with degenerative disc disease to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence. After accomplishing further action, the AMC continued to deny the claim (most recently, as reflected in the October 2013 supplemental SOC (SSOC)), and returned this matter to the Board for further appellate consideration.

As noted in the July 2012 remand, for the sake of simplicity, the service-connected disability has been re-styled as lumbosacral strain with degenerative disc disease. 

In July 2012 the Board characterized the appeal as encompassing the matter of a total disability for individual unemployabilitty (TDIU) due to service-connected disabilities consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).   The RO was directed to adjudicate a TDIU claim; however, in an October 2012 statement the Veteran indicated that he did not want to file a claim for a TDIU rating since he was currently working.  Therefore, the issue of entitlement to a TDIU rating is not before the Board. 

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records; they have been reviewed by the RO in the October 2013 SSOCs and by the Board.  In addition, there is a copy of the Veteran's representative's October 2014 brief. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matter on appeal have been accomplished.

2.  The Veteran's lumbosacral strain with degenerative disc disease is manifested by range of motion to 20 degrees.  It is not manifested by unfavorable ankylosis of the thoracolumbar spine or intervertebral disc syndrome with incapacitating episodes that were a total duration of at least 6 weeks during the past 12 months.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for the service-connected lumbosacral strain with degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, and Formula for Rating Intervertebral Disc Disease on the Basis of Incapacitating Episodes (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) ).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1) .

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).   However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In this appeal, the SOC set forth the criteria for higher ratings for each disability under consideration, (the timing and form of which suffices, in part, for Dingess/Hartman). 

In this appeal, in a July 2004 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for an increased rating for the service-connected lumbar strain with degenerative disc disease, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The October 2004 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the July 2004 letter also meets the VCAA's timing of notice requirement.  The Veteran was also sent an additional letter in September 2010; this letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  Thus, the Board finds that the July 2004 and September 2010 letter meet the content of notice requirements described in Dingess/Hartman and Pelegrini.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, and the reports of August 2004, December 2004, February 2010, and January 2013 VA examinations; as well, as VA addendum opinions in March 2010, September 2010, and March 2013.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative on his behalf.  The Board has remanded the Veteran's claims for further development in September 2009, August 2010, and July 2013.  In September 2009 the Board remanded in order to obtain outstanding treatment records for the Veteran's service-connected lumbar spine disability and afford the Veteran a VA examination.  The Veteran's VA treatment records have been added to the Veteran's claims file, as noted in the various SSOCs; the Veteran was afforded a VA examination in February 2010 and an addendum opinion was rendered in March 2010.  In August 2010, the Board remanded the claims for the Veteran to be afforded x-ray studies; this was done in September 2010.  In July 2012 the Board remanded in order for the Veteran's treatment records to be obtained, in order for the Veteran to be sent a VCAA letter in regards to TDIU, and for the Veteran to be afforded a new VA examination.  The Veteran's treatment records were obtained as noted in an October 2013 SSOC and the Veteran was afforded a VA examination in January 2013 and an addendum opinion was rendered in March 2013.  The Veteran was sent a VCAA letter in regards to a TDIU claim; however, as noted above, the Veteran stated in October 2012 he did not want to file a claim for TDIU.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Here, the VA examiners that conducted the VA examinations in August 2004, December 2004, February 2010, and January 2013 and rendered VA addendum opinions in March 2010, September 2010, and March 2013 thoroughly assessed the current manifestations of the Veteran's service-connected disabilities and the reports provide the medical information needed to address the rating criteria relevant to the Veteran's claim.  The applicable and appropriate history was recorded and there is no showing that the examination reports provide a substantially different picture of the Veteran's disability than that reflected in the evidence in the claims file.  All appropriate testing needed to assess the current status of the Veteran's disability was accomplished, and all subjective and objective symptomatology was described and reported.  Moreover, the medical examiner's clinical findings were factually accurate and fully articulated, and valid medical analyses were applied in assessing the Veteran's present level of impairment.  See Nieves, 22 Vet. App. at 304.  The Board thus finds that the August 2004, December 2004, February 2010, and January 2013 VA examinations and the March 2010, September 2010, and March 2013 VA addendum opinions are adequate for schedular consideration, and that, on these facts, no further examination is needed.  

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate the claim herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim. Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549   (Fed. Cir. 1998).


II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where  there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

In October 2004 the RO continued a 20 percent disability rating for lumbosacral strain and granted service connection for degenerative disc disease at L4-5 at a disability rating of 10 percent, effective June 23, 2004 (the date of the claim for increase).  In a May 2006 rating decision, the RO noted that the separate disability rating which had been granted for the Veteran's degenerative disc disease of the back was in error and granted a single 40 percent disability rating for lumbosacral strain, degenerative disc disease at L4-5, effective June 23, 2004.  

The Board notes that, effective September 26, 2003, the criteria for rating disabilities of the spine were revised.  See 68 Fed. Reg. 51454 -51458 (Aug. 27, 2003).  As the present appeal arose from the Veteran's June 2004 claim for increase, only the criteria in effect as of September 26, 2003 are applicable in this appeal.

Under the General Rating formula for Diseases and Injuries of the Spine, ratings are assigned as follows:  a 10 percent evaluation is in order for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or a vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability. 

The Veteran was afforded a VA examination in August 2004 and it was noted that he used a back brace and occasionally used a cane.  He received physical therapy and corrective therapy in the past.  His back pain was usually on a scale of 5 out of 10.  He experienced frequent flare-ups once or twice a week that required bed rest for approximately 24 hours at a time.  He experienced increased pain upon repetitive use; also, lack of endurance and excess fatigue.  He had radiation of low back pain into the bilateral lower extremities with frequent tingling and numbness in the bilateral feet and toes without motor weakness.  His low back pain did not interfere with his usual daily activities but work-related duties were restricted due to the low back pain; his back condition limited him to shorter working hours.  His range of motion for flexion was to 35 degrees without pain, his extension was to 15 degrees without pain, and bilateral lateral flexion and bilateral lateral rotation was to 30 degrees with pain; there were no changes in range of motion with repetition.  While the Veteran had subjective symptoms of tingling and numbness his neurological examination was normal or negative for objective findings.  X-rays of the lumbar spine showed degenerative disc disease at L4-L5. 

At the Veteran's December 2004 VA examination he reported a sharp steady pain that radiated down the lower extremities like a mild electric shock.  The intensity of the pain was a 3 out of 10 and weight bearing activities increased the pain to a 7 or 8 out of 10.  His low back pain flared six times a month; the duration of the flare-ups varied from 15 minutes to all day.  His flare-ups were precipitated by overuse, unguarded movements, weather changes, remaining in bed too long, or spontaneously.  His flare-ups were alleviated by adjusting his position, the use of pain medications, rest of the back, and getting off his feet.  He could work as a mechanic on small engines but during a flare-up he was unable to work because he was unable to get out of bed to get into his truck to drive to work and he was unable to stand on his feet.   During a flare-up he was unable to do work around the house.  He had no bladder or bowel complaints.  He reported that he could walk for 20 to 30 minutes.  His range of motion for flexion was to 22 degrees with pain starting at 5 degrees, extension was to 10 degrees with pain at 10 degrees, lateral flexion to the right was to 15 degrees with pain at 11 degrees, lateral flexion to the left was 12 degrees with pain at 6 degrees, rotation to the right was 31 degrees with pain at 31 degrees, and rotation to the left was 25 degrees with pain at 20 degrees.  After six repetitions he was only able to reach his goals with forward flexion, the other movements were limited by pain.  His neurological examination, his vibration sense, position sense, and light touch were all normal.  He had two episodes of incapacitation in the past year when he was advised by a physician not to work and to rest because of back pain; they were only about one to two days in duration.  He was diagnosed with minimal degenerative disc disease at L4/L5, with chronic pain with sciatica, with flare-ups, with limitation of motion and limitation of repetitive movements.  

The Veteran was afforded a VA examination in February 2010.  It was noted that there was no history of urinary incontinence, urgency, or frequency.  He did have numbness, paresthesia, and leg or foot weakness.  He had a dull, constant pain that was moderate in severity that lasted three to seven days.  There was radiation of pain from both legs to knees; the pain was manifested by weakness, numbness, and tingling.  He used a cane and brace and was unable to walk more than a few yards.  There was no evidence of ankylosis.  His range of motion for flexion was to 40 degrees, extension was to 10 degrees, bilateral lateral flexion was to 10 degrees, and bilateral lateral rotation was to 20 degrees.  There was objective evidence of pain on active range of motion and after repetitive motion but there were no additional limitations after three repetitions.  He was currently self-employed and he lost three weeks of work during the last 12 month period; the cause of his lost time from work was his low back and knee conditions.  It was noted that his low back condition increased in severity due to natural aging and obesity.  

In a March 2010 VA examination addendum opinion it was noted that there were no incapacitating episodes of spine disease and there were no flare-ups.  There was evidence of pain on active range of motion and repetitive motion.  

In another September 2010 VA examination addendum it was noted that recent x-ray findings did not alter the VA examination finding.  The medical opinion was that the lumbar spine degenerative disc disease at L4-L5 level deteriorated to L5 nerve root changes.  

The Veteran was afforded a VA examination in January 2013 and it was stated that he was diagnosed with mild degenerative disc disease of the lumbar spine.   His range of motion for flexion was to 30 degrees with pain at 10 degrees, extension was to 20 degrees with pain at 10 degrees, his bilateral flexion was to 15 degrees with pain at 5 degrees, right lateral rotation was to 30 degrees or greater and pain at 20 degrees, and left lateral rotation was to 30 degrees or greater with pain beginning at 20 degrees.  It was noted that he had difficulty standing upright and performing range of motion due to reported bilateral knee pain.  The Veteran was able to perform repetitive use testing after three repetitions.  He reported that his back locked up and he could not get into or out of bed without assistance; this occurred one to two times a week and lasted from one to two hours  to two or three days.  He stated that at bad times there was nothing he could do to ease his pain.  He did not have additional limitation in range of motion after repetitive-use testing but did have functional loss and/or functional impairment that were manifested by less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing, and/or weight bearing.  He had localized tenderness or pain to palpitation.  Guarding and/or muscle spasm was present but did not result in abnormal gait or spinal contour.  He was diagnosed with intervertebral disc syndrome that was manifested by incapacitating episodes at least 4 weeks but less than 6 weeks.  He used a cane regularly.  

In a March 2013 VA examination addendum opinion it was stated that the Veteran reported considerable functional loss in all areas of activities of daily living during periods of flare-ups.  He claimed an inability to perform basic functions, could not get in or out of bed without assistance, had episodes of urine leakage, could not sit and watch television for more than 20 minutes, and could not stand erect very long or walk more than one block.  It was noted that he chose to sit in a right curved lumbar scolocitic leaning position but walked upright and he did not have ankylosis.  It was noted that the Veteran's subjective signs and symptoms have worsened since the 2004 VA examination but that his objective signs of pain and loss of function did not match the subjective complaints.  

In order for the Veteran to warrant a higher rating there needs to be evidence of unfavorable ankylosis of the entire thoracolumbar spine; however, the Veteran's range of motion for flexion was to 35 degrees at the August 2004 VA examination, 22 degrees at the December 2004 VA examination, 40 degrees at the February 2010 VA examination, and 30 degrees at the January 2013 VA examination; it was also specifically noted in the March 2013 VA addendum opinion that the Veteran's spine was not ankylosed.  Therefore, the Veteran does not warrant an increased rating. 

The Board also finds that the Veteran does not warrant a higher rating under intervertebral disc syndrome since he has not had incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  In August 2004 it was noted that the Veteran had frequent flare-ups that required best rest but it was also noted that he did not have incapacitating episodes that required physician-prescribed bed rest.  In December 2004 he reported six flare-ups a month but it was noted that he only had two incapacitating episodes in the past year and they lasted one to two days. At the March 2010 VA examination it was noted that there were no incapacitating episodes.  Finally, at the January 2013 VA examination it was noted that the Veteran had incapacitating episodes that were at least 4 weeks but less than 6 weeks.  Thus, the Board finds that the Veteran does not warrant a higher rating based upon intervertebral disc syndrome. 

In reaching the above-noted conclusions, the Board has, consistent with DeLuca, considered the Veteran's functional loss due to pain and other factors set forth in 38 C.F.R. §§ 4.40 and 4.45; however, the pertinent medical evidence reflects that the assigned 40 percent, schedular rating properly compensates the Veteran for the extent of any such loss during the period in question.  In this regard, at the December 2004 VA examination he did not have any pain and there were no changes in his range of motion with repetition.  At the December 2004 VA examination he was only able to reach his goals for range of motion for forward flexion, otherwise he was limited by pain; the Board notes that the VA examiner did not state what his "goals" were.  At the February 2010 VA examination there was objective evidence of pain on active range of motion and after repetitive motion but there was no additional limitation after three repetitions.  Finally,  at the January 2014 VA examination it was noted that he did not have additional limitations in range of motion after repetitive use but he did have functional loss/functional impairment manifested by less movement than normal, weakened movement, excess fatigability, incoordination, pain of movement, instability of station, disturbance of limitation, interference with sitting, standing, and/or weight bearing.  In March 2013 it was noted that the Veteran's objective signs of pain and loss of function did not match his subjective complaints.   Thus, there is no medical evidence that the Veteran's pain or incoordination was so disabling as to effectively result in unfavorable ankylosis of the entire thoracolumbar spine, as required for assignment of the next higher rating under the General Rating Formula.  The Board points out, moreover, that the criteria under the General Rating Formula are to be applied with or without symptoms of pain (whether or not it radiates), aching or stiffness in the area of the spine involved.  See 38 C.F.R. § 4.71a).

In sum, the Board finds that the Veteran does not warrant a higher rating in excess of 40 percent since his range of motion is not manifested by unfavorable ankylosis of the entire thoracolumbar spine or by incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243.

As noted above, Note (1) to the General Rating Formula requires that VA consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the Veteran's service-connected lumbar spine.  

Here, by way of the October 2013 rating decision the RO has already awarded service connection for radiculopathy of the right lower extremity and assigned a 10 percent disability rating effective February 25, 2010, and a 20 percent disability rating effective January 4, 2013; service connection for radiculopathy of the left lower extremity and assigned a 20 percent disability rating effective January 4, 2013; and service connection for voiding dysfunction and assigned a 20 percent disability rating.  However, the Veteran has not appealed any rating assigned for radiculopathy of the right lower extremity, radiculopathy of the left lower extremity, or voiding dysfunction, all as a neurological manifestation of his service-connected lumbar spine disability.  Moreover, the medical evidence does not support a finding that the Veteran has or has had any other separately ratable neurological manifestations(s) of his lumbar spine during the pendency of the appeal.   At the August 2004 VA examination he was found to be neurologically normal or negative for objective findings.  In December 2004 his neurology, vibration, position sense, and light touch were all normal.  In February 2010 it was stated that there was no history of urinary incontinence and only the Veteran's right lower extremity was diagnosed with radiculopathy.  Accordingly, Note (1) to the General Rating Formula provides no basis for higher rating at any point pertinent to this appeal.

As a final point, the Board notes that, the oral and written assertions of the Veteran and his representative have been considered.  However, the Board finds that the lay assertions made in support of his claim for a higher schedular rating are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the Veteran's lumbar spine disability.  See 38 C.F.R. § 3.159(a)(1)  (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).  The Board has fully considered the statements from the Veteran regarding his symptomatology; however, as indicated above, competent, persuasive evidence indicates that the Veteran's lumbar spine disability warrants no more than the 40 percent rating since his date of claim.
The above determination is based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no point pertinent to this appeal has the disability under consideration been shown to be so exceptional or unusual to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (1).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for the disabilities.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned ratings are therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

The Board finds that the applicable schedular criteria are adequate to rate the disability under consideration at all points pertinent to this appeal.  As discussed above, the applicable rating criteria contemplates the type of symptoms and level of impairment associated with the Veteran's disability, and provide for higher ratings based on other, and/or more significant impairment.  Significantly, there is no evidence or argument that the applicable criteria are not adequate to evaluate the Veteran's disability.  As such, the fundamental requirement for invoking the procedures for extra-schedular procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Although, under these circumstances, the Board need not address whether the disability presents such unusual factors as marked interference with employment or repeated hospitalization, it is noteworthy that though the Veteran reported at  his various VA examinations that his lumbar spine disability interfered with his ability to work and that he missed days of work as a result of his lumbar spine disability he specifically stated in October 2012 that he was trying to work full time.  Thus, the Board finds that the Veteran does not warrant extraschedular consideration.  

For all the foregoing reasons, the Board finds that there is no basis for any staged rating during the pendency of this appeal, pursuant to Hart, and that the claim for schedular rating in excess of 40 percent for the lumbar spine disability for this period must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER


An increased rating in excess of 40 percent for lumbar strain with degenerative disc disease is denied. 



____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


